DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CZ PV 2019-537 filed August 16, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
February 4, 2022
Amended
1
New
6, 7
Cancelled
2-5
Under Examination
1, 6, 7


Response to Arguments
Jirkova
Hana
Applicant’s arguments, see Remarks pg. 3 para. 3, filed February 4, 2022, with respect to the rejections of claim 1 under Jirkova and under Hanna have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

	The applicant persuasively argues amended claim 1 recites a “chromium-molybdenum-vanadium steel product”, which is not taught by Jirkova and Hana (Remarks pg. 3 para. 3).
	Jirkova and Hana both teach an X210Cr12 tool steel (Jirkova 2.1 Experimental material; Hana 2.1 Experimental Material), which has a composition with 1.9 to 2.2% C, 0.1 to 0.6% Si, 0.2 to 0.6% Mn, 11 to 13% Cr, and balance Fe and does not include V, vanadium.
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection are made in view of Sagaradze, Sagaradze in view of Wang, and Wang in view of Sagaradze.
Claim Interpretation
	Claim 1 lines 5-9 recites in step (b)  “cooling…to a temperature between 20°C and 1100°C” and in step (c) “forming…at a forming temperature…between 1050°C and 1100°C”. When step (b) cooling is performed to a temperature between 20 and less than 1050°C, then the claim necessarily also includes reheating from the cooling temperature to the forming temperature. Similarly, claim 6 lines 1-2, which recites cooling to 930°C to 950°C, also necessarily requires reheating from the cooling temperature to the forming temperature between 1050°C and 1100°C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 3 “chromium-molybdenum-vanadium steel” fails to comply with the written description requirement. Applicant alleges support in [0021], which recites “X155CrVMo121 is a chromium-molybdenum-vanadium hypereutectoid cold-work tool steel”. While applicant has support for X155CrVMo121 steel, applicant does not appear to have support for a “chromium-molybdenum-vanadium steel” which encompasses all steels with Cr, Mo, and V, and not just the C155CrVMo121 supports by applicant’s specification.
Claims 6 and 7 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sagaradze (RU 2405840 machine translation).
Regarding claim 1, Sagaradze teaches an austenitic steel with Cr, Mo, and V (i.e. a Cr-Mo-V steel) ([0018]) manufactured by heating to 1200°C for 20 min ((a) heating to at least 1200°C for at least 15 minutes to form a heated product), transferring to a furnace at 1000, 1050, or 1100°C (i.e. (b) cooling the heated product to a temperature between 20 and 1100°C to form a first cooled product and (c) wherein the forming temperature is between 1050 and 1100°C), isothermal holding for 15 min, deforming (i.e. (c) forming the first cooled product at a form temperature for at least 1.5 minutes to thereby produce a formed product), then cooling (i.e. cooling the formed product to ambient temperature) ([0019]).
The step (c) limitation of a formed product comprising carbides uniformly dispersed in an austenitic matrix has been considered and determined to recite a property, function, or characteristic of the claimed composition. The composition (Sagaradze [0018]) and process (Sagaradze [0019]) of the prior art are substantially similar to that claimed. It appears the properties, functions, and characteristics of the prior art are also substantially similar, including the formed product comprising carbides uniformly dispersed in an austenitic matrix. Where applicant claims a composition in terms of a function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. MPEP 2112(III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sagaradze (RU 2405840 machine translation) in view of Wang (CN 105154788 machine translation).
In the event it is determined that the claimed structure of the formed product is not anticipated or rendered obvious by the teachings of Sagaradze, then the below rejection in view of Wang is applied.
Regarding claim 1, Sagaradze teaches an austenitic steel with Cr, Mo, and V (i.e. a Cr-Mo-V steel) ([0018]) manufactured by heating to 1200°C for 20 min ((a) heating to at least 1200°C for at least 15 minutes to form a heated product), transferring to a furnace at 1000, 1050, or 1100°C ((b) cooling the heated product to a temperature between 20 and 1100°C to form a first cooled product and (c) wherein the forming temperature is between 1050 and 1100°C), isothermal holding for 15 min, deforming (i.e. (c) forming the first cooled product at a form temperature for at least 1.5 minutes to thereby produce a formed product), then cooling (i.e. cooling the formed product to ambient temperature) ([0019]).
Sagaradze is silent to step (c) the formed product comprising carbides uniformly dispersed in an austenitic matrix.
Wang teaches a Cr-Mo-V steel ([0009]-[0011]) manufactured by heating  to 1100 to 1200°C, air-cooling to 950 to 1050°C, then high temperature deformation to form a structure of austenite enhanced by carbides ([0014], [0024]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Sagaradze for the high temperature deformation process (i.e. 1000, 1050, or 1100°C deformation) to form a structure of austenite enhanced by carbides because it determines the mechanical properties, where the precipitates control the austenite grain size (Wang [0024]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105154788 machine translation) in view of Sagaradze (RU 2405840 machine translation).
Regarding claim 1, Wang teaches a heat-resistant alloy steel ([0002], [0009]) that has Cr, Mo, and V(i.e. a Cr-Mo-V steel) ([0010], [0011]) manufactured by heating to 1100 to 1200°C ((a) heating to at least 1200°C for at least 15 minutes to form a heated product), air-cooling to 950 to 1050°C ((b) cooling the heated product to a temperature between 20 and 1100°C to form a first cooled product and (c) wherein the forming temperature is between 1050 and 1100°C), high temperature deformation to form a structure of austenite enhanced by carbides ((c) the formed product comprising carbides uniformly dispersed in an austenitic matrix) ([0014], [0024]) 
Wang is silent to the holding time at a temperature of at least 1200°C and at the high temperature deformation temperature.
Sagaradze teaches an austenitic steel with Cr, Mo, and V ([0018]) manufactured by heating to 1200°C for 20 min, transferring to a furnace at 1000 or 1050°C, isothermal holding for 15 min, deforming, then cooling ([0019]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Wang to hold at 1200°C for 20 minutes and at 1000 or 1050°C for 15 min because holding at 1200°C allows for complete dissolution of alloy elements in austenite (Wang [0014]) and isothermal holding at the deformation temperature (Sagaradze [0019]) ensures the entire material is at the desired forming temperature prior to forming.
Related Art
Masek (Masek et al. “Microstructure of tool steel upon combined semi-solid processing and thermomechanical treatment” Journal of Alloys and Compounds 586 (2014) S165-S167. Available online 14 March 2013.)
Masek teaches semi-solid processing (Abstract) of C210Cr12 tool steel (2.1 Experimental material) by heating to 1265°C, cooling and holding at 600°C, reheating to 1000°C, then cooling (i.e. Strategy 4) (2.2 Semi-solid processing with subsequent thermomechanical treatment, Fig. 1) to form an austenite structure with carbides (Abstract, 3. Results and discussion, 4. Conclusion, Fig. 4).
Plaza (Plaza et al. Thixoforming of high carbon ferrous alloys: metallographic features. Microstructural Science Volume 24, 21-24 July 1996, Pittsburgh, PA. 133-136.)
	Plaza teaches M2 steel with Cr, Mo, and V (Abstract) that is heated at 1300°C then cooled to 1220 or 1175°C while thixoforming is performed (Temperatures for Thixoforming). The thixoforming temperature is above the claimed forming temperature range of 1050 to 1100°C. 
Lehman (DD 242058 STN abstract)
	Lehman teaches high-speed steel with Cr, Mo, and V that is heated to 1200 to 1250°C, cooled to 1100-1150°C, formed, then quenched (STN abstract). 
Omori (JP H10-306315 machine translation)
Omori teaches steel with V, Cr, and Mo ([0008], [0009]) manufactured by heating to 1050 to 1250°C, hot working in a temperature range of 950°C or higher, then retaining at Ar3 or more such that the particle diameter in austenite is controlled.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735